DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 8, 10-12, 15-18, 23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2007/0086879 to Goodrich et al.
	Regarding claims 1 and 18, Goodrich et al. discloses a wheelchair lift system for a vehicle, the system comprising: a lift (10), the lift comprising a platform (12) for accommodating a wheelchair; a lifting arm (not numbered, but shown in fig. 2), and a barrier (14) mounted on the platform and pivotable between a raised position and a lowered position; a hydraulic circuit (paragraph 24; Note: the paragraph list various hydraulic components that obviously have hydraulic circuitry) including a hydraulic actuator (not numbered, but shown in fig. 2) arranged to act on the lifting arm to raise and lower the platform; a plurality of sensors (223-225) each arranged to generate a sensor output; a user input device (paragraph 25) arranged to generate control signals to control operation of the lift; and 
a control unit (100); wherein the control unit is arranged to receive the control signals and to receive the sensor output from each of the sensors and to control the hydraulic circuit thereby to control of the lift to perform a number of different operations. 
Goodrich et al. does not disclose the control unit being operable in a fully operational mode and a safety mode and is arranged to perform a plurality of checks on the sensor outputs to generate a result of each of the checks, and to record each of the results, and to switch between the fully operational mode and the safety mode based on the results.
Goodrich et al., although lacking the operational mode and safety mode terminology, does discloses that his device generally performs the function (paragraph 24) of the control unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Goodrich et al. with its own teachings by including the specific function of the control unit for the purpose of providing an efficient means to monitor a safe deployment of a wheelchair lift.  
Regarding claims 2 and 5, Goodrich et al. discloses a delay in performance in raising the lift in the safety mode (paragraph 24). 
Regarding claim 6, Goodrich et al. discloses memory as fault record data each detection of a system fault and the time of that detection (paragraph 32).
Regarding claims 8 and 10, Goodrich et al. discloses pressure and temperature sensors (paragraph 17).
Goodrich et al. does not disclose a height sensor nor sensors measuring temperature or pressure in hydraulic fluid.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a height sensor and sensors measuring temperature or pressure in hydraulic fluid for the purpose of providing an efficient means to determine if the system is operating within specifications and, since it has been held to be within the general skill of a worker in the art to select sensors for measuring temperature or pressure in hydraulic fluid on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331
Regarding claims 11 and 12, Goodrich et al. discloses a safety feature that detects the presence of a load on the lift platform and detects when the load is removed (paragraph 24).
Regarding claim 15, Goodrich et al. discloses wherein the control unit is arranged to define a plurality of states of the lift system and to record the information to memory (paragraph 7).
Regarding claims 16 and 17, Goodrich et al. discloses a record in memory a count of operational cycles of the lift (paragraph 32).
Regarding claims 23, 25 and 26, please see in the proceeding claim rejections of claims 1, 8 and 10 how Goodrich et al. addresses the limitations of claims 23, 25 and 26. 
Regarding claims 27, please see in the proceeding claim rejections of claims 1, 8, 10, 16 and 17 how Goodrich et al. addresses the limitations of claim 27.

Allowable Subject Matter
Claims 3, 19, 24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.